Citation Nr: 1445612	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, wife, daughter and friend


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.   

In June 2012, the Veteran presented testimony during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  Following the hearing, the Veteran submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304 (2013).  The Board accepts this evidence for inclusion in the record. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's PTSD has more nearly approximated total occupational and social impairment.

2.  As a 100 percent schedular disability rating is being assigned for PTSD for the entirety of the period on appeal, there remain no questions of law or fact to be decided regarding TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The claim for entitlement to a TDIU is moot.  38 C.F.R. § 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran avers that his service-connected PTSD is of greater severity than the current 70 percent rating reflects.  He further claims that the condition is totally disabling to the point that he is unemployable, and is therefore entitled to the highest possible schedular rating of 100 percent for this disability, or the derivative TDIU, to which he is also claiming entitlement.

The Veteran's service-connected PTSD has been evaluated under DC 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) (When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's 'primary consideration' is the Veteran's symptoms).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for the current 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board must also consider the Global Assessment of Functioning (GAF) scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV, p.32).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lower GAF score represent a greater degree of psychological, social, and occupational functioning.

In July 2010, the Veteran was afforded a VA PTSD compensation and pension examination, at which time, he reported (through his wife, who has been appointed as his legal guardian, and his adult daughter) that he began to have a serious problem with alcohol after returning from Vietnam.  A December 2009 neuropsychology consultation noted that he reported longstanding auditory and visual hallucinations.  He also reported depressed mood, sleep disturbances and at least one failed suicide attempt in 1974, when he tried to hang himself.  His wife reported that his most recent suicidal ideation had been two months earlier and that he had two recent neuropsychological hospitalizations.  The examiner administered a cognitive function assessment, which demonstrated results far below normal, including poor attention, language fluency problems and abstract thinking difficulties.  It was noted that the Veteran received assistance from his wife and daughter with his daily activities of living.  He said he had not worked since 2008.  The Axis I diagnoses were cognitive disorder, not otherwise specified (NOS), PTSD, major depressive disorder and alcohol abuse.  The examiner added that, as a result of his PTSD, he self-medicated with alcohol, resulting in severe alcoholism.  He also said that the Veteran was not competent.  His assigned GAF score was 40.

VA Medical Center (VAMC) and Vet Center reports show the Veteran has been undergoing psychiatric treatment throughout the course of this appeal.

During his May 2011 VA examination, the examiner noted that the Veteran's neurologist no longer wanted him to drive a car because of cognitive decline and a possible diagnosis of frontal temporal dementia.  However, the examiner stated that he could not identify any specific PTSD symptoms that were contributing to his current functional decline because the Veteran could not specifically identify the PTSD symptoms that were contributing to his decline in functioning.  Instead, he opined that, while the Veteran was unemployable due to his level of cognitive deficits, his cognitive deficits and memory impairment were the result of prolonged alcohol abuse rather than PTSD.  He also concluded that there was no way to determine, beyond mere speculation, whether any of the Veteran's PTSD symptoms were contributing to his current level of functional impairment.  He diagnosed the Veteran with alcohol-induced persisting dementia, alcohol abuse in early, partial remission, and PTSD by history (noting that he was unable to confirm the diagnosis during the examination).  His assigned GAF score was 48.

During the June 2012 video conference hearing before the Board, the Veteran appeared very confused and was unable to answer several questions.  His wife and daughter answered on his behalf and testified that he often forgot the names of his grandchildren.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accordingly, based on a review of the aforementioned evidence, the Board finds that the symptoms associated with the Veteran's PTSD have more nearly approximated the criteria required for a 100 percent disability rating.  Moreover, his GAF scores during this period ranged from 40 to 48.  While the Board is cognizant that the Veteran did not manifest all of the symptoms suggested under 38 C.F.R. §  4.130, DC 9411 for a disability rating of 100 percent, the United States Court of Appeals for Veterans Claims (Court) has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436. 

The Board further notes that, although the May 2011 VA examiner found that the Veteran's symptoms were not attributable to PTSD because such a determination would be "mere speculation,"  the Court has held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the veteran's favor, and that any such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute all of the Veteran's symptoms to his service-connected PTSD.  As such, and affording the Veteran the benefit of the doubt, a schedular disability rating of 100 percent for PTSD is warranted.  

TDIU

The Veteran has claimed entitlement to TDIU and asserts that he is unemployable due to his service-connected PTSD.  See VA Form 21-8940, dated March 18, 2011.  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2013).   Based on the Board's findings in this decision, the Veteran has been awarded a 100 percent (total) schedular disability rating for his service-connected PTSD.  Accordingly, the assignment of a 100 percent schedular rating for PTSD renders the TDIU claim moot, and it must therefore be dismissed.  See Green v West, 11 Vet. App. 472, 476 (1998) (if a 100 percent schedular rating is warranted, a veteran is not also entitled to TDIU).

While service connection for tinnitus, rated as 10 percent disabling, and hearing loss, rated as noncompensable, have also been granted, the Veteran has not claimed, not does the evidence suggest, that he is unemployable due to either one or both of these disabilities.  He is not service connected for any other disabilities.  As such, the decisions in Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242 (2010) do not apply and the TDIU matter is moot.


ORDER

Entitlement to an initial schedular disability rating of 100 percent for PTSD is granted.

The claim of entitlement to TDIU is dismissed.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


